Third District Court of Appeal
                               State of Florida

                         Opinion filed March 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1751
                      Lower Tribunal No. 21-2318 CC
                           ________________


                              Patrick Hannan,
                                 Appellant,

                                     vs.

                                 Gail Doyle,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Miesha S.
Darrough, Judge.

     Nation Lawyers Chartered, and Jonathan Jaffe (Sunrise), for appellant.

      Rennert Vogel Mandler & Rodriguez, P.A., and Thomas S. Ward, for
appellee.


Before SCALES, MILLER and GORDO, JJ.

     PER CURIAM.
        Patrick Hannan, the plaintiff below, appeals the trial court’s July 28,

2021 final order dismissing, with prejudice, his complaint against the

defendant below, Gail Doyle. Hannan’s two-count complaint alleged that

Doyle – who had served as the personal representative for the estate of

Hannan’s grandmother in a now closed Miami-Dade County probate

proceeding 1 – had breached a purported oral agreement (count I), as well

as her fiduciary duties (count II), by failing to pay Hannan “$16,000 to satisfy

his portion of the probate proceeds.” In the challenged order dismissing

Hannan’s complaint, the trial court took judicial notice of the probate records

in the estate case and determined that Hannan’s claims were barred by

section 733.901 of Florida’s Probate Code 2 and res judicata. Finding no

error, we affirm. See § 90.202(6), Fla. Stat. (2020) (providing for judicial

notice of court records); § 90.203, Fla. Stat. (2020) (providing for compulsory


1
    See In Re: Estate of Janet E. Hannan, Case No. 15-5210 CP (03).
2
    The statute provides:

        (1) After administration has been completed, the personal
            representative shall be discharged.

        (2) The discharge of the personal representative shall release
            the personal representative and shall bar any action against
            the personal representative, as such or individually, and the
            surety.

§ 733.901, Fla. Stat. (2020).

                                       2
judicial notice upon the request of a party); Ramos v. Mast, 789 So. 2d 1226,

1227 (Fla. 4th DCA 2001) (“Although res judicata and collateral estoppel are

affirmative defenses which cannot ordinarily be raised by motion to dismiss,

an exception is made when the face of the complaint is sufficient to

demonstrate the existence of the defense.”); see also § 733.901(2), Fla. Stat.

(2020); Sims v. Barnard, 257 So. 3d 630, 631-32 (Fla. 1st DCA 2018)

(recognizing that, absent allegations of fraud by concealment or other

wrongful acts, section 733.901 generally bars suits against a personal

representative after the discharge of the personal representative); Carraway

v. Carraway, 883 So. 2d 834, 835 (Fla. 1st DCA 2004) (“Section 733.901(2),

Florida Statutes (2003), specifically bars a subsequent action against a

personal representative upon the discharge of the personal representative.

Although section 733.903 and Florida Probate Rule 5.460(a) allow further

administration of the estate if it is required for any reason, Florida case law

appears to only permit the reopening of an estate after the discharge of the

personal representative where there were procedural irregularities or facts

constituting fraud or bad faith.”).

      Affirmed.




                                      3